



COURT OF APPEAL FOR ONTARIO

CITATION: Susin v. Susin, 2014 ONCA 461

DATE: 20140612

DOCKET: C57717 and M43592

Hoy A.C.J.O., Cronk and Pepall JJ.A.

BETWEEN

Dianne Susin, Esther Susin, Theresa Lensborn

Plaintiffs (Appellants)

and

Fermino Susin and Habibur Rahman

Defendants (Respondents)

Jean-Alexandre De Bousquet, for the appellant, Dianne
    Susin, no one appearing for the other appellants

Margaret A. Hoy, for the respondents/moving parties

Heard and released orally: June 9, 2014

On appeal from the order of Justice David Price of the
    Superior Court of Justice, dated August 28, 2013.

ENDORSEMENT

[1]

In our view, this appeal must be quashed.

[2]

The order under appeal stayed the appellants motion for various forms
    of relief, transferred the proceeding to the Superior Court of Justice in
    Welland to be joined with Court File Nos. 3738/05 and 9600/05, and awarded the
    respondents costs in the total amount of $3,500, payable forthwith.  Nothing in
    the order finally determined the matters in issue between the parties.  Accordingly,
    the order in question is interlocutory in nature and this court is without
    jurisdiction to entertain the appeal.  On this ground alone, the appeal is
    quashed.

[3]

We also note that the record before us confirms the existence of several
    outstanding costs orders in other proceedings involving these appellants and
    one or more of the respondents to this appeal.  These appear to include several
    costs orders in the Superior Court of Justice, as well as costs awarded by this
    court against these appellants and in favour of the respondent Fermino Susin by
    orders dated June 3, 2008 (C47484  $3,500) and November 23, 2010 (C51985 and
    C51221  $1,500).  In our view, this appeal should also be quashed on the basis
    of the appellants persistent and unexplained failure to honour these costs
    orders.

[4]

The respondents motion to quash is allowed and the appeal is quashed. 
    It follows that the appellants cross-motion to dismiss the motion to quash is
    dismissed.  The respondents are entitled to their costs of the motion, fixed in
    the amount of $3,500, inclusive of disbursements and H.S.T.

Alexandra Hoy
    A.C.J.O.

E.A. Cronk
    J.A.

S.E. Pepall
    J.A.


